Citation Nr: 1009677	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-22 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUE

Entitlement to service connection for a low back disability, 
to include as secondary to a service-connected right knee 
disability.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The Veteran had active service from July 1973 to September 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of the 
Philadelphia, Pennsylvania Regional Office (RO) that, in 
pertinent part, denied service connection for a low back 
disability, to include a secondary to a service-connected 
right knee disability.  The appeal was later transferred to 
the Newark, New Jersey Regional Office (RO).  


FINDINGS OF FACT

The Veteran's current low back disability began many years 
after service, was not caused by any incident of service, and 
was not caused by or permanently worsened by his service-
connected right knee disability.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service, and is not 
proximately due to or the result of a service-connected right 
knee disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in November 2007, a rating 
decision in February 2008, and a statement of the case in May 
2008.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decision.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, and the responsibilities of 
the parties in obtaining the evidence.  The Board finds that 
any defect with regard to the timing or content of the notice 
to the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant.  The case was 
last readjudicated in a March 2010 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained a medical examination in relation to 
this claim and the examiner had available for review all 
records pertinent to this claim.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as 
arteriosclerosis, may be granted if manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Secondary service connection may be granted for a disability 
which is proximately due to, the result of, or aggravated by 
an established service-connected disability.  38 C.F.R. 
§ 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  
The Board notes that effective October 10, 2006, 38 C.F.R. § 
3.310 was amended to conform with the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Allen; 
however, based upon the facts in this case the regulatory 
change does not impact the outcome of the appeal.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Veteran is service-connected for a right knee disability 
(postoperative residuals of a lateral meniscectomy).  He is 
also service-connected for a left knee disability 
(arthritis); a right hip disability (bursitis); and for a 
scar of the right knee.  He contends that he has a low back 
disability that is related to service, or, more specifically, 
that is related to his service-connected right knee 
disability.  The Veteran specifically alleges that his lower 
back pain to the result of an altered gait pattern due to his 
right knee disability.

The Veteran's service treatment records show no complaints, 
findings, or diagnoses of a low back disability.  The service 
treatment records do show treatment for a right knee 
disability on multiple occasions.  

The first post-service evidence of record of any possible low 
back disability is in March 2007, decades after the Veteran's 
period of service.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  

A March 2007 VA treatment entry noted that the Veteran was 
seen for a regular physical examination.  He reported that he 
had continued knee pain and that he felt it made his back and 
hip hurt.  The assessment did not specifically refer to a low 
back disability.  A March 2005 X-ray, as to the Veteran's 
lumbar spine, related an impression of mild to moderate 
multilevel degenerative spondylosis and mild chronic anterior 
wedging of the T11, T12, and L1 segments.  

A May 2007 VA treatment entry indicated that the Veteran had 
complaints of right knee pain and low back pain.  He reported 
that his pain in the back was the result of recent heavy 
lifting.  The impression was right knee pain due to severe 
osteoarthritis, would likely benefit from Synvisc, and left 
back pain, mechanical, secondary to favoring the right knee.  

A June 2007 VA treatment entry noted that the Veteran was 
seen for complaints including low back pain since the 1990s.  
He reported that his low back pain had especially worsened in 
the past year and a half.  The Veteran stated that he had 
been told that he had three disc herniations.  The assessment 
included low back pain, chronic, with sensory deficits on 
pinprick examination suggesting radiculopathy.  The examiner 
indicated that a magnetic resonance imaging (MRI) study 
showed multi-level disc herniations, facet hypertrophy, and 
spinal stenosis.  It was noted that a neurological 
consultation was recommended for evaluation of the Veteran's 
low back pain despite conservative management and to see if 
the Veteran was a neurological candidate.  

A November 2007 VA spine examination report noted that the 
Veteran's claims file was not requested by the RO.  The 
examiner indicated that the Veteran's medical records were 
reviewed.  The Veteran reported that his lower back pain 
began in 1995.  He indicated that he had no specific injury 
or accident and that the lower back pain came gradually.  The 
Veteran attributed his lower back pain to an altered gait 
pattern and left-sided directional preference that he related 
to his right knee pain.  He stated that he did not see a 
military physician for low back pain during service.  The 
diagnoses were lumbar spine osteoarthritis, moderate; lumbar 
spinal stenosis, moderate; and lumbar degenerative disc 
disease, moderate.  The examiner commented that the Veteran's 
lower back condition "[was] least likely due to his service-
connected postoperative residuals (open right knee lateral 
meniscectomy)."  The examiner indicated that after reviewing 
the Veteran's outpatient treatment records, current medical 
literature, and the Veteran's radiological studies, he had 
reached the above opinion.  The examiner remarked that the 
Veteran's clinical and radiological examinations were 
significant for symmetrical abnormal findings.  The examiner 
stated that the Veteran's "lower back condition [was] more 
likely related [to] his occupation as a maintenance mechanic 
than secondary to his service-connected right knee 
condition."  

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (hereinafter Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is 
the province of the Board.  It is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 
(1995).  

The Board observes that a March 2007 VA treatment entry noted 
that the Veteran reported that he had continued (right) knee 
pain and that he felt that it made his back hurt.  The Board 
notes that the Veteran's statement that his back pain was the 
result of his right knee pain was nothing more than a 
recitation of his belief.  
As such, any repetition of this statement by a doctor 
reciting a reported medical history, is not probative in 
linking any present low back disability with his period of 
service or with his service-connected right knee disability.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber is 
a medical professional).  

The Board notes that a May 2007 VA treatment entry noted that 
the Veteran was seen for complaints including low back pain.  
He reported that his pain in the back was the result of 
recent heaving lifting.  The impression included left back 
pain, mechanical, secondary to favoring the right knee.  The 
Board observes that there is no indication that the VA 
examiner reviewed any of the Veteran's medical records in 
providing his opinion that the Veteran's low back disability 
was secondary to his favoring his right knee disability.  The 
examiner appears to have been solely based his assessment on 
a reported history from the Veteran.  See LeShore, supra.  
Additionally, the VA examiner did not provide a rational for 
the assessment.  Given these circumstances, the Board finds 
that the assessment provided pursuant to the May 2007 VA 
treatment entry has little probative value in this matter.  

Conversely, the Board notes that the examiner who performed 
the November 2007 VA spine examination did in fact review all 
of the pertinent medical records pertaining to the back and 
knee.  The Board observes that although the examiner 
apparently did not have the Veteran's entire claims file for 
review, the examiner did review all of the Veteran's VA 
treatment records.  On review of the file, it is clear that 
the records reviewed are the only records pertinent to the 
veteran's claim.  The Board notes that the only medical 
reports of record, outside of the Veteran's service treatment 
records, are VA treatment records.  These were reviewed by 
the November 2007 examiner.  Additionally, while the November 
2007 examiner may not have seen service treatment records, 
the Veteran has specifically reported that he was not treated 
for any low back complaints during service, and his claim is 
essentially for secondary service connection as due to a knee 
disorder.  Remanding the claim for the sole purpose of having 
an examiner review the remaining records in the claims file, 
which have nothing to do with back problems, or the claim for 
secondary service connection for the back disorder, would 
serve no useful purpose. 
The November 2007 VA spine examination report related 
diagnoses of lumbar spine osteoarthritis, moderate; lumbar 
spinal stenosis, moderate; and lumbar degenerative disc 
disease, moderate.  The examiner specifically commented that 
the Veteran's lower back condition "[was] least likely due 
to his service-connected postoperative residuals (open right 
knee lateral meniscectomy)."  The examiner indicated that 
after reviewing the Veteran's outpatient treatment records, 
current medical literature, and the Veteran's radiological 
studies, he had reached the above opinion.  The examiner 
remarked that the Veteran's clinical and radiological 
examinations were significant for symmetrical abnormal 
findings.  The examiner stated that the Veteran's "lower 
back condition [was] more likely related [to] his occupation 
as a maintenance mechanic than secondary to his service-
connected right knee condition."  The Board observes that 
the VA examiner reviewed the Veteran's VA outpatient 
treatment records (the only non-service reports of record) 
and provided a rational for his opinion.  Therefore, the 
Board finds that the VA examiner's opinion is the most 
probative in this matter.  See Wensch v. Principi, 15 Vet. 
App. 362 (2001).  

The Board observes that the probative medical evidence does 
not suggest that the Veteran's current low back disability is 
related to his period of service.  In fact, the probative 
medical evidence provides negative evidence against this 
finding, indicating that the Veteran's current low back 
disability began many years after his period of service, 
without any relationship to any incident of service.  
Additionally, the probative medical evidence fails to 
indicate that the Veteran's current low back disability was 
caused or worsened by his service-connected right knee 
disability.  

The Veteran has specifically alleged that his current low 
back disability occurred as a result of his period of service 
or, more specifically, that it is related to his service-
connected right knee disability.  As a layperson, however, 
the Veteran is not competent to give a medical opinion on the 
diagnosis or etiology of a condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

The weight of the competent medical evidence demonstrates 
that the Veteran's low back disability began many years after 
his period of service, was not caused by any incident of 
service, and is not proximately due to or the result of his 
service-connected right knee disability.  The Board concludes 
that neither direct nor secondary service connection for a 
low back disability is warranted.  As the preponderance of 
the evidence is against the claim for service connection, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Service connection for a low back disability, to include as 
secondary to a service-connected right knee disability, is 
denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


